 

Exhibit 10.43

O Y S T E R   P O I N T   M A R I N A   P L A Z A

Partial Lease Termination Agreement

THIS PARTIAL LEASE TERMINATION AGREEMENT (“Agreement”) is made and entered into
as of November 19, 2017, by and between Kashiwa Fudosan America, Inc., a
California corporation (“Landlord”) and SUNESIS PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”).

Recitals

A.Landlord and Tenant have heretofore entered into that certain lease dated as
of August 1, 2013 (the “Lease”) for premises described as Suite 400 (the
“Premises”), initially containing approximately 15,378 rentable square feet, in
the building located at 395 Oyster Point Boulevard, South San Francisco,
California (the “Building”), which forms part of the office building complex
commonly known as Oyster Point Marina Plaza (the “Complex”).

B.The Lease has heretofore been amended by the following instruments: (i) that
certain First Amendment to Office Lease dated as of June 3, 2014 (the “First
Amendment”), under which the parties agreed to extend the Term of the Lease
through June 30, 2015, and to expand the Premises by the addition thereto of
Suite 300 containing approximately 6,105 rentable square feet of space;
(ii) that certain Second Amendment to Office Lease dated as of January 28, 2015
(the “Second Amendment”), under which the parties agreed to extend the Term of
the Lease through December 31, 2015, and to grant Tenant an extension option for
an additional term of six (6) months (the “Extension Option”); (iii) that
certain Third Amendment to Office Lease dated as of September 1, 2015 (the
“Third Amendment”), under which the parties agreed to extend the Term of the
Lease through June 30, 2016, pursuant to Tenant’s valid exercise of its
Extension Option; (iv) that certain Fourth Amendment to Office Lease dated as of
March 7, 2016 (the “Fourth Amendment”), under which the parties agreed to extend
the Term through June 30, 2018, and to make certain other related changes in the
Lease; and (v) that certain Fifth Amendment to Office Lease dated as of
October 17, 2017, under which the parties agreed to reduce the Premises by the
subtraction therefrom of Suite 300 for all purposes under the Lease from and
after June 30, 2018, and to extend the Term of the Lease through June 30, 2021.

A.The Term of the Lease with respect to Suite 300 alone commenced on July 1,
2014, and in the absence of this Agreement would have expired on June 30, 2018.

B.The parties mutually desire to terminate the Lease with respect to Suite 300
alone on and subject to the terms and conditions hereof.

Agreement

Now therefore, in consideration of the mutual terms and conditions herein
contained and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1Effective Date.  The partial termination of the Lease provided for hereunder
with respect to Suite 300 alone shall become effective at 11:59 p.m. on December
31, 2017 (the “Effective Date”).

2Termination.  Notwithstanding anything to the contrary in the Lease, the Term
of the Lease with respect to Suite 300 alone shall be deemed to have terminated
and expired on the Effective Date; provided, however, that if Tenant shall
violate any provisions hereof, or if Tenant’s representations herein shall be
false, Landlord shall have the right to declare such termination null and void
and to reinstate the Lease with respect to Suite 300, in addition to, and not in
lieu of, any other rights or remedies that may be available to
Landlord.  Suite 300 alone shall be deemed to have been surrendered by Tenant on
the Effective Date, but Tenant shall nevertheless fully comply with all
obligations under the Lease through the Effective Date, including those
provisions relating to the condition of the Premises, and removal of Tenant’s
personal property, upon the expiration or earlier termination of the
Lease.  Except for the partial termination of the Lease with respect to
Suite 300 alone provided for hereunder, the Lease shall remain in full force and
effective through the amended Expiration Date stated in the Fifth Amendment.

3Disposition of Property.  On or before the Effective Date Tenant shall
negotiate in good faith with CompareNetworks, which intends to occupy Suite 300
after the Effective Date under its own lease, to agree which of its trade
fixtures, furniture, and equipment (collectively “FFE”) Tenant shall remove from
Suite 300 on or before the Effective Date and which elements of Tenant’s FFE
Tenant and CompareNetworks agree shall remain in Suite 300 for CompareNetworks’s
use after the Effective Date.  Landlord

Oyster Point Marina Plaza Lease Termination Agreement

Kashiwa Fudosan America, Inc. :: Sunesis Pharmaceuticals, Inc.

 

 

page 1 of 4

[Suite 400, 15,378 rsf]

 

--------------------------------------------------------------------------------

 

agrees that Tenant may leave in place in Suite 300 all elements of Tenant’s FFE
that CompareNetworks agrees to acquire through a direct agreement with Tenant
for its own use (the “Transferred FFE”); provided that, notwithstanding the
foregoing, Tenant shall remove all of Tenant’s FFE that has not been agreed to
be Transferred FFE on or before the Effective Date and shall provide Landlord
with a certified list showing (a) Tenant’s FFE to be removed from Suite 300 and
(b) the Transferred FFE to remain in Suite 300 after the Effective
Date.  Notwithstanding anything to the contrary herein, Tenant shall leave in
place in Suite 300 all existing telecommunication and data cabling.

4Payments.  Tenant shall continue to pay all rentals and other charges under the
Lease with respect to Suite 300 through the Effective Date, all of which shall
be prorated on a per‑diem basis.  Any undetermined charges may be billed to
Tenant when determined by Landlord (and Tenant’s obligation to pay the same
shall survive termination of the Lease), or Landlord may reasonably estimate
such charges and require that Tenant pay the same within thirty (30) days after
Landlord bills the same, subject to adjustment after the actual charges have
been determined.  As additional consideration for this Agreement, and to cover
Landlord’s administrative, processing, and legal fees, and to reimburse Landlord
for any loss of rentals that may hereafter be sustained after the Effective Date
as a result of this Agreement, Landlord and Tenant agree that Tenant shall pay
Landlord the sum of Thirty-Three Thousand Dollars ($33,000.00), in cash or
certified funds (i.e., bank check or cashier’s check), together with Tenant’s
execution and delivery of this Agreement to Landlord.

5Mutual Releases.  In consideration of Landlord’s releasing Tenant from the
obligation to pay the balance of the rentals due under the Lease with respect to
Suite 300 and executing this Agreement, and in consideration of Tenant’s
agreement to pay the amounts described in § 4 above and of the representations
and other agreements herein contained, Landlord and Tenant hereby release and
forever discharge each other and their respective partners, officers, directors,
agents, trustees, beneficiaries, and employees of and from any and all claims,
liabilities, acts, damages, demands, rights of action, and causes of action
which each party ever had, now has, or in the future may have against the other
arising from or in any way connected with the Lease with respect to Suite 300
alone or Landlord’s management or operation of the Building or Complex in
relation thereto, except for those obligations and liabilities contained herein
or reinstated pursuant to the provisions hereof.  This release is intended as a
full settlement and compromise of each, every, and all claims and liabilities of
every kind and nature.  Both parties expressly waive any and all rights which
they may have under § 1542 of the Civil Code of the State of California (or such
similar statutes), which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Landlord and Tenant understand and agree that by execution of this Agreement,
the other party and its partners, officers, directors, agents, trustees,
beneficiaries, and employees do not admit any liability of any nature
whatsoever.  This Agreement is made entirely as a compromise and for the purpose
of terminating the Term of the Lease with respect to Suite 300 alone and
settling and extinguishing the respective claims, acts, damages, demands, rights
of action, or causes of action of Landlord and Tenant with respect to the Lease
with respect to Suite 300 alone.

6Warranties and Representations.  Each party represents to the other that it has
full power and authority to execute this Agreement.  Each party represents to
the other that, except as recited herein, it has not made any assignment,
sublease, transfer, conveyance, or other disposition of the Lease or any
interest in the Lease or the Premises and that it has no knowledge of any
existing or threatened claim, demand, obligation, liability, action, or cause of
action arising from or in any manner connected with the Lease or the Premises by
any other party.  Tenant represents that Tenant has not at any time done or
suffered, and will not do or suffer, any act or thing whereby the Premises or
any part thereof are or may be in any way charged, affected, or covered by any
lien or claim and shall indemnify, defend, protect, and hold Landlord harmless
from all liabilities, claims, expenses, damages, or costs arising from the same,
including (without limitation) attorneys’ fees and costs.

7Holding Over.  Tenant shall pay Landlord two hundred percent (200%) of the
amount of Rent otherwise then applicable under the Lease with respect to
Suite 300 alone, or the highest rate permitted by law, whichever shall be less,
prorated on a per‑diem basis, for each day that Tenant (or any subtenants or
other occupants of the Premises) retains possession of Suite 300 or any part
thereof after the Effective Date, together with all damages sustained by
Landlord on account thereof.  The foregoing provisions shall not serve to extend
the Term with respect to Suite 300, although Tenant shall be bound to comply
with all provisions of the Lease with respect to Suite 300 until Tenant vacates
Suite 300.

Oyster Point Marina Plaza Lease Termination Agreement

Kashiwa Fudosan America, Inc. :: Sunesis Pharmaceuticals, Inc.

 

 

page 2 of 4

[Suite 400, 15,378 rsf]

 

--------------------------------------------------------------------------------

 

8Notices.  Any notice given by any party to another party hereto shall be by
certified or registered mail, return receipt requested, postage prepaid, to such
other party at the address given below or such other address as such other party
may from time to time designate in writing to the other parties in accordance
with these provisions.  The addresses set forth below shall supersede any
addresses for notices set forth in the Lease or in the Amendment.  Any such
notice shall be deemed given when placed in the United States mails with
sufficient postage prepaid.

 

Landlord:

 

Kashiwa Fudosan America, Inc.

 

 

 

 

 

c/o Cushman & Wakefield of California, Inc., Agent

Attn: Oyster Point Asset Manager

400 Oyster Point Boulevard, Suite 117

South San Francisco, CA  94080

 

 

 

Tenant:

 

SUNESIS PHARMACEUTICALS, INC.

 

 

 

 

 

Attn: Legal Affairs

395 Oyster Point Boulevard, Suite 400

South San Francisco, CA  94080

 

9No Disclosure.  Tenant agrees that it shall not disclose any of the matters set
forth in this Agreement or disseminate or distribute any information concerning
the terms, details, or conditions hereof, to any person, firm, or entity without
obtaining the express written approval of Landlord, except that Tenant may
disclose information required to be disclosed regarding the terms of this
Agreement in connection with filings required by the Securities and Exchange
Commission.

10No Offer.  Submission of this Agreement is not an offer to enter into the same
but a solicitation for such an offer by Tenant.  Tenant agrees that its
execution of this Agreement constitutes a firm offer to enter the same which may
not be withdrawn for a period of thirty (30) working days after delivery to
Landlord.  Landlord shall not be bound by this Agreement until Landlord has
executed and delivered the same to Tenant.  This Agreement shall not be relied
upon by any other party, individual, corporation, partnership, or other entity
as a basis for terminating its lease with Landlord.

11Defined Terms.  Terms used herein that are defined in the Lease or the
Amendment shall have the meanings therein defined, unless a different definition
is set forth in this Agreement.  In the event of any conflict between the
provisions of the Lease, the Amendment and/or this Agreement, the terms of this
Agreement shall prevail.

12Survival.  Warranties, representations, agreements, and obligations contained
in this Agreement shall survive the execution and delivery of this Agreement and
shall survive any and all performances in accordance with this Agreement.

13Counterparts.  This Agreement may be executed in any number of counterparts,
which each severally and all together shall constitute one and the same
Agreement.

14Attorneys’ Fees.  If any party obtains a judgment against any other party or
parties by reason of breach of this Agreement, reasonable attorneys’ fees and
costs as fixed by the court shall be included in such judgment against the
losing party or parties.

15Successors.  This Agreement and the terms and provisions hereof shall inure to
the benefit of and be binding upon the heirs, successors, and assigns of the
parties.

16Governing Law.  This Agreement shall be construed and enforced in accordance
with the laws of the State of California.

17Consent.  This Agreement is subject to, and conditioned upon, any required
consent or approval being granted without any fee or charge that is unacceptable
to Landlord by Landlord’s mortgagees or ground lessors.  If any such consents
shall be denied, or granted subject to the payment of unacceptable fees or
charges hereunder, the Lease shall remain in full force and effect.  If Landlord
fails to notify Tenant to the contrary within sixty (60) days after this
Agreement has been executed and delivered by both parties, Tenant may assume
that such consent has been granted, or that the same is not required.

18Landlord’s Representative.  Tenant acknowledges and agrees that, in executing
this Lease, TAK Development, Inc., a California corporation, is acting solely in
its capacity as Landlord’s authorized attorney-in-fact.  TAK Development, Inc.
is not acquiring or assuming any legal liability or obligation to any other
party executing this Lease, and any claim or demand of any such other party
arising under or with respect to this Lease shall be made and enforced solely
against Landlord.

19Whole Agreement.  The mutual obligations of the parties as provided herein are
the sole consideration for this Agreement, and no representations, promises, or
inducements have been made by the parties other than as appear in this
Agreement.  This Agreement may not be amended except in writing signed by all
the parties.

Oyster Point Marina Plaza Lease Termination Agreement

Kashiwa Fudosan America, Inc. :: Sunesis Pharmaceuticals, Inc.

 

 

page 3 of 4

[Suite 400, 15,378 rsf]

 

--------------------------------------------------------------------------------

 

In witness whereof, the parties have executed this Agreement as of the date
first above written.

 

Landlord:

 

Tenant:

KASHIWA FUDOSAN AMERICA, INC., a California corporation

 

SUNESIS PHARMACEUTICALS, INC., a Delaware corporation

By:    TAK Development, Inc., a California corporation

 

By:    /s/ Daniel N. Swisher, Jr.          

Daniel N. Swisher, Jr.

Its:    Attorney-in-Fact

 

 

By:    /s/Tomoki Miura           

 

Its:    CEO & President

Tomoki Miura, Senior Manager

 

 

 

 

Oyster Point Marina Plaza Lease Termination Agreement

Kashiwa Fudosan America, Inc. :: Sunesis Pharmaceuticals, Inc.

 

 

page 4 of 4

[Suite 400, 15,378 rsf]

 